Opinion filed January 26, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00367-CR
                                         __________

                                   ROEL GARZA, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 35th District Court
                                   Brown County, Texas
                             Trial Court Cause No. CR-21,147



                           MEMORANDUM                   OPINION
       Roel Garza has filed in this court a motion to dismiss his appeal. Pursuant to TEX. R.
APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
January 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.